Exhibit 10.2B

 

   LOGO [g93381g43m09.jpg]    Matthew Huckin    Vice President - Human Resources

PERSONAL AND CONFIDENTIAL

May 24, 2004

Mr. George W. Patrick

American Water

1025 Laurel Oak Road

Voorhees, NJ 08043

RE: Amendment to Change in Control Agreement

Dear George:

This letter is intended to serve as an amendment, pursuant to Section 15
thereof, of the Change in Control Agreement between you and American Water Works
Company, Inc. (the “Company”), dated 1 January 2000 (your “Change in Control
Agreement”).

Defined terms used in this letter agreement, and not otherwise defined herein,
shall have the meaning ascribed to them by your Change in Control Agreement.

In connection with your appointment as General Counsel of American Water Works
Company, Inc., and reflecting the Company’s desire that you remain in that
position at least through April 2006, it is hereby agreed that:

1. The Term of your Change in Control Agreement, as modified pursuant to
Section 3 of your Change in Control Agreement, is extended through 28 April
2006.

2. If at any point during that extended Term, your employment is terminated by
the Company without Cause, or by you for Good Reason:

(a) the amount payable to you under Section 4(a)(ii)(A) of your Change in
Control Agreement will be based upon a salary of $192,900, for a total payment
under that subsection (A) of $289,350, reduced, as provided in (b) below to
$189,350.

(b) in return for a $100,000 reduction in the gross amount of the benefit
payable under Section 4(a)(ii)(A) of your Change in Control Agreement, in the
event of your termination of employment by the Company without Cause, or your
termination of employment for Good Reason, in either case before 28 April 2006,
or your employment is terminated by you or the Company for any reason other than
for Cause on or after 28 April 2006, you will

 

  

American Water

  

 

1025 Laurel Oak Road

Voorhees, NJ 08043

USA

  

T       +1 856 782-3659

  

F       +1 856 346-8339

  

I        

  

www.amwater.com

   LOGO [g93381g61g46.jpg]



--------------------------------------------------------------------------------

LOGO [g93381g43m09.jpg]

Mr. George W. Patrick

Amendment to Change in Control Agreement

May 24, 2004

Page 2

be considered to be a member of the “Retiree Group” as that term is defined by
Section 5.09(e) of the Agreement and Plan of Merger among RWE
Aktiengesellschaft, Thames Water Aqua Holdings GMBH, Apollo Acquisition Company
and American Water Works Company, Inc., dated as of September 16, 2001 (the “RWE
Agreement”) and entitled to the benefits specified in that Section of the
Agreement as more fully set forth at the end of the last sentence of Section 3
below beginning with the words “...you and your spouse, if applicable....”

3. If paragraph 2(b) of this letter agreement applies as a result of the
termination of your employment with Company either by the Company without Cause
or voluntarily by you for Good Reason (either a “qualifying termination of
employment”) and in either case on or before 28 April 2006, you will be
considered to have been eligible to retire under the Pension Plan for Employees
of American Water Works Company, Inc. and its Designated Subsidiaries on June 1,
2006. As a result, when, following that qualifying termination of employment,
your entitlement to medical benefits and life insurance coverage under
Section 4(a)(viii) of your Change in Control Agreement has been exhausted, you,
and your spouse if applicable, will be entitled to be covered under the Retiree
Medical Plan, as defined by Section 5.09(e) of the RWE Agreement, and to be
provided the post-retirement medical and life insurance benefits specified in
Section 5.09(e) of the RWE Agreement on the same terms and conditions, as apply
to the other members of the Retiree Group.

4. For purposes of the paragraph 2(b) and paragraph 3, the agreed reduction in
your Severance Benefit will be calculated and applied to the gross amount of
that Severance Benefit. The net amount of your Severance Benefit, if, as and
when it becomes payable to you, will be reduced by the amount of all legally
required federal, state and local tax withholdings.

5. This amendment to your Change in Control Agreement is effective upon the
first date upon which it has been executed by you and on behalf of the Company
and will remain in effect, unless amended by a subsequent written document
signed by the party against whom such amendment is to be enforced, until
28 April 2006.

6. For the avoidance of doubt, you should be aware that if your employment is
terminated by the Company for Cause, or by you without Good Reason, at any time
before April 2006, or by either party for any reason on and after April 2006,
you will, except as set forth in paragraph 2(b) above and in your letter
agreement with the Company dated August 27, 1999, be entitled only to such
compensation as you have earned through the date of your termination and to such
benefits as are provided, and for which you are eligible, under the applicable
employee benefit plans maintained by the Company as in effect from time to time.

LOGO [g93381g61g46.jpg]



--------------------------------------------------------------------------------

LOGO [g93381g43m09.jpg]

Mr. George W. Patrick

Amendment to Change in Control Agreement

May 24, 2004

Page 3

Except as amended hereby, your Change in Control Agreement will remain in effect
in accordance with its terms.

Please indicate your agreement to the foregoing amendment to your Change in
Control Agreement by signing and returning to me one copy of this letter. Please
retain the other copy with your personal records.

Sincerely,

American Water Works Company, Inc.

 

By:   /s/ Matthew Huckin   Matthew Huckin   Vice President - Human Resources

I hereby agree to the foregoing amendment to my Change in Control Agreement and
agree that the post-retirement medical and life insurance benefits conferred by
this amendment are at least sufficient consideration for the surrender of the
specified portion of my Severance Benefit under my Change in Control Agreement.

 

/s/ George W. Patrick Name: George W. Patrick Dated: June 16, 2004

LOGO [g93381g61g46.jpg]